EXHIBIT 10.41

EMPLOYMENT AGREEMENT

AGREEMENT, dated as of the 5th day of July, 2005, between Independence Merger
Company, Inc., a Texas corporation (the “Company”) and Scott J. McLean (the
“Employee”).

WHEREAS, the Employee currently serves as the President of Amegy Bancorporation,
Inc., a Texas corporation (the “Seller”);

WHEREAS, Zions Bancorporation, the parent of the Company, has entered into an
Agreement and Plan of Merger with the Seller, dated as of the 5th day of July,
2005 (the “Merger Agreement”);

WHEREAS, the Company recognizes the Employee’s substantial contribution to the
growth and success of the Seller and desires to provide for the continued
employment of the Employee after the “Effective Time” (as defined in the Merger
Agreement), which the Board of Directors of Zions Bancorporation (the “Board”)
has determined will reinforce and encourage the continued attention and
dedication to the Seller and the Company of the Employee as a member of their
senior management in the best interests of the Seller and the Company and their
shareholders;

WHEREAS, the Employee is willing to serve the Company, and the Company is
willing to employ the Employee, on the terms and conditions set forth below;

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1. Employment Period. The Company hereby agrees to employ the Employee, and the
Employee hereby agrees to work in the employ of the Company, subject to the
terms and conditions of this Agreement, for the period commencing on the
Effective Time (the “Effective Date”) and ending on the third anniversary of the
Effective Date (the “Employment Period”).

2. Terms of Employment.

(a) Position and Duties.

(i) During the Employment Period, the Employee shall serve as President of
Independence Merger Company, Inc. in Texas. Employee shall have the appropriate
authority, duties and responsibilities attendant to such position. Employee
shall report to the Chief Executive Officer of the Company.

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Employee is entitled, the Employee agrees to devote
substantially all of his business attention and time to the business and



--------------------------------------------------------------------------------

affairs of the Company and to use the Employee’s reasonable best efforts to
perform such responsibilities. During the Employment Period, it shall not be a
violation of this Agreement for the Employee, if consistent with the code of
conduct of the Company, to (A) serve on corporate, civic or charitable boards or
committees, (B) deliver lectures or fulfill speaking engagements and (C) manage
personal investments, so long as such activities do not significantly interfere
with the performance of the Employee’s responsibilities as an employee of the
Company in accordance with this Agreement. It is expressly understood and agreed
that to the extent that any such activities have been conducted by the Employee
prior to the Effective Date, the continued conduct of such activities (or the
conduct of activities similar in nature and scope thereto) subsequent to the
Effective Date shall not thereafter be deemed to interfere with the performance
of the Employee’s responsibilities to the Company.

(b) Compensation.

(i) Annual Base Salary. During the Employment Period, the Employee shall receive
an annual base salary (“Annual Base Salary”) of $400,000, which shall be subject
to annual review for increases. No increase in Annual Base Salary shall limit or
reduce any other right of or obligation to the Employee under this Agreement.
Annual Base Salary shall not be reduced at any time (including after any such
increase).

(ii) Annual Bonus. During the Employment Period, the Employee shall be eligible
to be paid an annual cash bonus (“Annual Bonus”) with a target level of not less
than 75% of Annual Base Salary, or such greater amount as determined by the
Compensation Committee (the “Compensation Committee”) of the Board payable in
accordance with the procedures applicable to other similarly situated senior
officers of the Company; provided, however, Employee’s annual cash bonus for
calendar 2006 shall not be less than $300,000 and for subsequent calendar years
shall not be less than 37.5% of Annual Base Salary. Any bonus amounts payable
pursuant to the Merger Agreement shall be taken into account as part of the
Employee’s Annual Bonus under this Agreement (to avoid duplication).

(iii) Effective Date Payment. Within 10 days after the Effective Date, the
Company will pay the Employee a one-time lump sum cash payment in the amount of
$975,000. In addition, subject to the Employee’s continued compliance with the
restrictive covenants in Section 7, the Company will make an additional annual
lump sum cash payment to the Employee, in the amount of $406,250, on each of the
three succeeding anniversaries of the Effective Date (“Annual Payments”). The
Employee recognizes and affirms that the additional payments are contingent upon
his compliance with the restrictive covenants



--------------------------------------------------------------------------------

in Section 7, even after termination of employment and expiration of the 12
month period referred to in Section 7, and even if those restrictive covenants
are held or found invalid or unenforceable for any reason whatsoever.
Notwithstanding the foregoing, in no event shall such amounts be taken into
consideration for purposes of any compensation or benefit plan of the Company or
any of its affiliates.

(iv) Annual Equity Grants. The Company or Zions Bancorporation shall grant the
Employee annual stock options, restricted stock or other equity awards with a
target level of 70% of Annual Base Salary with the actual award to be based upon
the share price of Zions Bancorporation common stock and applying the Black
Scholes valuation method. Such grants shall be in amounts no less than, and at
times and on terms that are the same as, those provided to other similarly
situated senior officers of the Company. On the Effective Date, the Company or
Zions Bancorporation shall grant to Employee an option for approximately 20,000
shares of Zions Bancorporation common stock with full vesting, subject to the
Employee’s continued employment with the Company through the applicable vesting
date and Section 4(a)(iii), in three years (50% vesting on first anniversary of
the Effective Date and 25% on the second and third anniversaries, respectively)
and for each subsequent year the value of the annual equity grants shall in no
event be less than 52.5% of Annual Base Salary.

(c) Benefits.

(i) Employee Benefit Plans. During the Employment Period, the Employee shall
(A) participate in all employee benefit and other plans, practices, policies and
programs and fringe benefits on a basis no less favorable than that provided to
other similarly situated senior officers of the Company and (B) continue to
receive all perquisites currently received from the Seller; provided, however,
that the Employee shall not be entitled to participate in the Value Sharing
Plans of the Company or Zions Bancorporation during the Employment Period.
Employee shall be eligible to participate immediately in the Zions
Bancorporation non-qualified deferred compensation plans generally available to
similarly situated senior officers of the Company.

(ii) Indemnification. To the extent permitted by law, the Company will indemnify
the Employee against any actual or threatened action, suit or proceeding,
whether civil, criminal, administrative or investigative, arising by reason of
the Employee’s status as a director, officer, employee and/or agent of the
Seller or the Company during the Employee’s employment. In addition, to the
extent permitted by law, the Company will pay or reimburse any expenses,
including reasonable attorney’s fees, the Employee incurs in investigating and
defending any actual or threatened action, suit or proceeding for which



--------------------------------------------------------------------------------

the Employee may be entitled to indemnification under this Section 2(c)(ii).
However, the Employee agrees to repay any expenses paid or reimbursed by the
Company if it is ultimately determined that the Employee is not legally entitled
to be indemnified by the Company.

(iii) Change in Control Benefits. Immediately after the Effective Date, the
Employee will be eligible to participate in the change in control plans of Zions
Bancorporation at levels no less favorable than those applicable to similarly
situated senior officers of Zions Bancorporation and the Company as determined
by the Compensation Committee.

3. Termination of Employment.

(a) Death or Disability. The Employee’s employment shall terminate automatically
upon the Employee’s death during the Employment Period. If the Company or Zions
Bancorporation determines in good faith that the Disability of the Employee has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may give to the Employee written notice in accordance with
Section 10(b) of its intention to terminate the Employee’s employment. In such
event, the Employee’s employment with the Company shall terminate effective on
the 30th day after receipt of such notice by the Employee (the “Disability
Effective Date”), provided that, within the 30 days after such receipt, the
Employee shall not have returned to full- time performance of the Employee’s
duties. For purposes of this Agreement, “Disability” shall mean that the
Employee is unable to engage in any substantial gainful activity by reason of a
medically determinable physical or mental impairment that can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months. The Employee agrees to provide such medical
evidence as may be requested by the Company or Zions Bancorporation and/or to be
evaluated by a licensed physician of the Company’s or Zions Bancorporation’s
choice. If the Employee’s condition constitutes total disability under the
federal Social Security Acts, he shall be deemed disabled.

(b) Cause. At any time more than 30 days after the Effective Date, the Company
or Zions Bancorporation may terminate the Employee’s employment during the
Employment Period with or without Cause. For purposes of this Agreement, “Cause”
shall mean that the Employee shall have committed:

(i) intentional misconduct in connection with his duties or in the course of his
employment with the Company;

(ii) an act of fraud, embezzlement or intentional theft in connection with his
duties or in the course of his employment with the Company;

(iii) intentional wrongful damage to property of the Company;



--------------------------------------------------------------------------------

(iv) intentional wrongful disclosure of secret processes or confidential
information of the Company;

(v) an act leading to a conviction of a felony or a misdemeanor involving moral
turpitude; or

(vi) intentional wrongful engagement in any Competitive Activity.

For purposes of this Agreement, no act, or failure to act, on the part of the
Employee shall be deemed “intentional” if it was due primarily to an error in
judgment or negligence, but shall be deemed “intentional” only if done, or
omitted to be done, by the Employee not in good faith and without reasonable
belief that his action or omission was in the best interest of the Company.
Notwithstanding the foregoing, the Employee shall not be deemed to have been
terminated for “Cause” hereunder unless and until there shall have been
delivered to the Employee a copy of a resolution duly adopted by the affirmative
vote of not less than three-quarters of the Board then in office at a meeting of
the Board called and held for such purpose (after reasonable notice to the
Employee and an opportunity for the Employee, together with the Employee’s
counsel, to be heard before the Board), finding that, in the good faith opinion
of the Board, the Employee had committed an act set forth above in this
Section 3(b) and specifying the particulars thereof in detail. Nothing herein
shall limit the right of the Employee or his legal representatives to contest
the validity or propriety of any such determination.

(c) Good Reason. The Employee’s employment may be terminated by the Employee
with or without Good Reason. For purposes of this Agreement, “Good Reason” shall
mean in the absence of a written consent of the Employee:

(i) a material and adverse change in the Employee’s position with the Company
after the Effective Time as set forth in Section 2(a)(i) or the failure to
provide the Employee with authorities, responsibilities and reporting
relationships consistent with such position;

(ii) any failure by the Company to comply with any of the provisions of
Section 2(b) or 2(c), other than insubstantial or inadvertent failures not in
bad faith which are remedied by the Company promptly (but in no event more than
15 days) after receipt of notice thereof given by the Employee;

(iii) any purported termination by the Company or Zions Bancorporation of the
Employee’s employment otherwise than as expressly permitted by this Agreement;



--------------------------------------------------------------------------------

(iv) a relocation of the Employee’s principal place of employment to a location
outside of a 50-mile radius from the Employee’s current principal place of
employment;

(v) a requirement that the Employee travel or perform a majority of the
Employee’s duties outside of or away from the Employee’s principal place of
employment for a period of time (in terms of either consecutive days or
aggregate days in any calendar year) that is significantly greater than what is
currently required of the Employee; or

(vi) any failure by the Company to comply with and satisfy Section 8(c).

(d) Notice of Termination. Any termination by the Company, Zions Bancorporation
or by the Employee shall be communicated by Notice of Termination to the other
party hereto given in accordance with Section 10(b). For purposes of this
Agreement, a “Notice of Termination” means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon, (ii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Employee’s employment under
the provision so indicated and (iii) if the Date of Termination (as defined
below) is other than the date of receipt of such notice, specifies the Date of
Termination.

(e) Date of Termination. “Date of Termination” means the date specified in the
Notice of Termination which shall not be less than 30 days nor more than 60 days
after the date such notice is given, provided, however, that, if the Employee’s
employment is terminated by reason of death or Disability, the Date of
Termination shall be the date of death of the Employee or the Disability
Effective Date, as the case may be.

4. Obligations of the Company upon Termination.

(a) Other Than for Cause; For Good Reason. If, during the Employment Period, the
Company or Zions Bancorporation shall terminate the Employee’s employment other
than for Cause or Disability, or the Employee shall terminate employment for
Good Reason, the Company shall have no further obligations to the Employee other
than:

(i) the Company shall pay to the Employee in a lump sum in cash within 10 days
after the Date of Termination an amount equal to the sum of (A) the amount equal
to the Employee’s Annual Base Salary, earned but unused vacation time accrued
through the Date of Termination, and any earned Annual Bonus for a completed
prior year to the extent theretofore unpaid, plus (B) the amount equal to
(1) the highest Annual Bonus earned by the Employee (including annual bonuses
earned



--------------------------------------------------------------------------------

from the Seller prior to the Effective Date) in the three years immediately
prior to the Date of Termination times (2) a fraction, the numerator of which is
the number of days in the current fiscal year of the Company through the Date of
Termination and the denominator of which is 365 plus (C) the amount equal to
three times the sum of (1) the Employee’s Annual Base Salary plus (2) the
highest Annual Bonus earned by the Employee (including annual bonuses earned
from the Seller prior to the Effective Date) in the three years immediately
prior to the Date of Termination;

(ii) for 36 months following the Date of Termination, the Company shall continue
to provide medical, life insurance, dental and other welfare benefits to the
Employee, his spouse and his eligible dependents on the same basis and at the
same cost as such benefits are then currently provided to the Employee (the
“Welfare Benefits”);provided that such benefits shall be secondary to any other
coverage obtained by the Employee; provided, however, that if the Company’s
welfare plans do not permit such coverage, the Company will provide the Employee
the Welfare Benefits with the same after tax effect;

(iii) all Company stock options, restricted stock and other equity awards shall
become immediately vested;

(iv) to the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Employee any other amounts or benefits required to be paid
or provided or which the Employee is eligible to receive under any plan,
program, policy or practice or other contract or agreement of the Company and
its affiliated companies through the Date of Termination other than any
severance plan, program, policy, agreement or other arrangement of the Company
and its affiliates, (such other amounts and benefits shall be hereinafter
referred to as the “Other Benefits”); and

(v) the Company’s obligation to pay the Annual Payments required under
Section 2(b)(iii), subject to the terms and conditions of that section.

(b) Death; Disability. If, during the Employment Period, the Employee’s
employment shall terminate on account of death or Disability, the Company shall
have no further obligations to the Employee other than to provide the Employee
(or his estate) (i) the Employee’s Annual Base Salary and earned but unused
vacation time accrued through the Date of Termination to the extent theretofore
unpaid, (ii) the Welfare Benefits, (iii) the Other Benefits, and (iv) the Annual
Payments required under Section 2(b)(iii), subject to the terms and conditions
of that section.

(c) For Cause; Other than For Good Reason. If, during the Employment Period, the
Company or Zions Bancorporation shall terminate the Employee’s employment for
Cause or the Employee terminates his employment without Good



--------------------------------------------------------------------------------

Reason, the Company shall have no further obligations to the Employee other than
the obligation to pay to the Employee (i) the Employee’s Annual Base Salary and
earned but unused vacation time accrued through the Date of Termination to the
extent theretofore unpaid, (ii) the Other Benefits, and (iii) the Annual
Payments required under Section 2(b)(iii), subject to the terms and conditions
of that section.

(d) Release of Claims.

The Company’s obligation to provide the benefits described in Section 4(a)(i)(C)
shall be subject to the Employee’s execution, delivery and nonrevocation (within
any applicable revocation period) of a general release of claims in form
reasonably satisfactory to the Company providing for a full release of any
claims the Employee may have against the Company and its affiliates and their
officers, directors, employees, stockholders and agents.

5. Full Settlement. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may otherwise have against the Employee or
others. In no event shall the Employee be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Employee under any of the provisions of this Agreement, and such amounts shall
not be reduced whether or not the Employee obtains other employment.

6. Section 280G Gross-Up and Cutback. The provisions of Annex A shall apply.

7. Covenants Not to Compete or Solicit Clients and Employees. The Company (and
one or more of its affiliates or subsidiaries) shall provide Employee upon
employment with confidential information that Employee acknowledges is necessary
in order for Employee to perform his job responsibilities under this Agreement
and shall provide its goodwill to the Employee, and in consideration of the
disclosure by the Company (or one or more of its affiliates or subsidiaries) of
confidential and proprietary information, as more fully described in
Section 7(c) below, on and after the date hereof, the payment by the Company of
the Compensation set forth in Section 2 hereof, and other good and valuable
consideration, including its goodwill, the receipt and sufficiency of which are
hereby acknowledged, Employee and the Company, intending to be legally bound,
hereby agree as follows:

(a) Non-Compete. During the Employee’s employment with the Company, and for a 12
month period after the date the Employee’s employment is terminated for any
reason, the Employee shall not, without the prior written consent of the Company
and Zions Bancorporation, directly or indirectly engage in the business of
commercial and/or retail banking in competition with the



--------------------------------------------------------------------------------

business of the Company within the state of Texas nor will the Employee engage,
within this geographical area, in the design, development, distribution, or sale
of a product or service in competition with any product or service being
marketed or planned by the Company at such time, the plans, designs or
specifications of which have been revealed to the Employee. The Employee agrees
to waive any objection to the validity of this covenant and acknowledges that
these limited prohibitions are reasonable as to time, geographical area and
scope of activities to be restrained and that these limited prohibitions do not
impose a greater restraint than is necessary to protect the Company’s goodwill,
proprietary information and other business interests. “Competitive Activity”
shall mean the prohibitions set forth above in this Section 7(a); provided,
however, that notwithstanding anything contained in the foregoing provisions of
this Section 7(a) to the contrary, “Competitive Activity” shall not include
(i) the mere ownership of securities in any enterprise and the exercise of
rights appurtenant thereto, or (ii) participation in the management of any
enterprise or the business operations thereof other than in connection with the
competitive operations of such enterprise.

(b) Non-Solicit. During the Employee’s employment with the Company, and for a 12
month period after the date the Employee’s employment is terminated for any
reason, the Employee shall not, without the prior written consent of the Company
and Zions Bancorporation, directly or indirectly: (i) solicit or attempt to
solicit, or interfere with or attempt to interfere with, the Company’s or any
Subsidiary’s relationships with any of its or their customers, (ii) cause,
induce, solicit, encourage, or aid, or attempt to do so, any employee of the
Company or any Subsidiary to terminate employment with the Company or any
Subsidiary or to accept employment with any business, operation, corporation,
partnership, limited liability company, association, agency or any other person
or entity with which the Employee may be employed or otherwise associated or
(iii) interfere or attempt to interfere with any employee’s employment
relationship with the Company or any Subsidiary. “Subsidiary” shall mean any
corporation, partnership, limited liability company or other entity that is,
directly or indirectly, owned in whole or in part by Zions Bancorporation or the
Company.

(c) At the execution of this Agreement and throughout Employee’s employment
during the Employment Period, the Company (or one or more of its affiliates or
subsidiaries) shall provide confidential information to Employee and, Employee
agrees, during the term of his employment and thereafter, not to use, divulge,
or make accessible to any third party, company, corporation or other
organization (including, but not limited to, customers, competitors, or
governmental agencies), without the Company’s and Zions Bancorporation’s prior
written consent, any trade secrets, customer lists, information regarding
customers, information regarding the Company’s relationships with specific
existing or prospective customers, customer goodwill associated with the
Company’s trade name, or other valuable confidential and proprietary information
concerning the Company or its business, including without limitation,
confidential methods of operation and organization, trade secrets, confidential
matters related to pricing, markups,



--------------------------------------------------------------------------------

commissions and customer lists. Employee agrees that such information remains
confidential even if committed to Employee’s memory. Employee warrants and
agrees that every customer whom Employee services in any way while employed at
the Company is a customer of the Company and not a customer of Employee,
individually.

(d) Employee and the Company recognize that the Company, Zions Bancorporation,
and any subsidiaries or affiliates of the Company which employ Employee are
third-party beneficiaries to this Agreement that are intended to be protected by
the covenants in this Agreement and that, except as otherwise expressly provided
in this Agreement, any successor or assign of the Company, Zions Bancorporation
or one of the other third-party beneficiaries to this Agreement may enforce the
covenants in this Agreement as if it were a party to these covenants. Moreover,
Employee and the Company acknowledge and agree that the Company has legitimate
business interests to protect relative to Employee, including trade secrets,
other valuable confidential and proprietary business information, substantial
relationships with specific prospective and existing customers, substantial
relationships with other employees of the Company, Company and customer goodwill
associated with the Company’s trade name, and the Company’s servicing of
specific markets provided to Employee. Employee agrees that the restrictions
contained in this Section 7 are necessary and reasonable for the protection of
the legitimate business interests and goodwill of the Company described above,
and Employee agrees to waive any objection to the enforcement of this covenant
and that any breach of this Section 7 will cause the Company substantial and
irrevocable damage and, therefore, the Company shall have the right, in addition
to any other remedies it may have (including the right to discontinue the Annual
Payments under Section 2(b)(iii)), to seek specific performance and injunctive
relief, without the need to post a bond or other security. Employee agrees that
the period during which the covenant contained in this Section 7 shall be
effective shall be computed by excluding from such computation any time during
which Employee is in violation of any provision of Section 7. Employee agrees
that if any covenant contained in Section 7 of this Agreement is found by a
court of competent jurisdiction to contain limitations as to time, geographical
area, or scope of activity that are not reasonable and impose a greater
restraint than is necessary to protect the goodwill or other business interest
of the Company, then the court shall reform the covenant to the extent necessary
to cause the limitations contained in the covenant as to time, geographical
area, and scope of activity to be restrained to be reasonable and to impose a
restraint that is not greater than necessary to protect the goodwill and other
business interests of the Company and to enforce the covenant as reformed.

(e) Employee specifically recognizes and affirms that each of the covenants
contained in (a), (b) and (c) of this Section 7 is a material and important term
of this Agreement which has induced the Company to provide for the award of the
Compensation provided hereunder, the disclosure of confidential information
referenced herein, and the other promises made by the Company herein.



--------------------------------------------------------------------------------

(f) Not withstanding anything to the contrary in any stock option, restricted
stock, other equity award or other incentive award from the Company or Zions
Bancorporation, the covenants contained in this Section 7 shall be the only
restrictive covenants applicable to the Employee during the Employment Period
and shall be the only restrictive covenants applicable to any such awards
granted during the Employment Period.

8. Successors.

(a) This Agreement is personal to the Employee and without the prior written
consent of the Company and Zions Bancorporation shall not be assignable by the
Employee otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Employee’s
legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the
Company, Zions Bancorporation and their successors.

(c) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid.

9. Disputes.

(a) Mandatory Arbitration. Subject to the provisions of this Section 9, any
controversy or claim between the Employee and the Company arising out of or
relating to or concerning this Agreement (including the covenants contained in
Section 7, except for any such controversy or claim arising out of or relating
to or concerning injunctive relief for the Employee’s breach or purported breach
of Section 7, which the Company shall have the right, in addition to any other
remedies it may have, to seek specific performance and injunctive relief with a
court of competent jurisdiction, without the need to post a bond or other
security) or any aspect of the Employee’s employment with the Company or the
Seller or the termination of that employment (together, an “Employment Matter”)
shall be finally settled by binding arbitration in Houston, Texas administered
by the American Arbitration Association (the “AAA”) under its Commercial
Arbitration Rules then in effect. A decision must be rendered within 10 days
after the parties’ closing statements or submission of post-hearing briefs and
all expenses of arbitration shall be borne by the Company.

(b) Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Texas applicable to contracts made and
to be performed entirely within that State. The Employee agrees to exclusive
venue and jurisdiction in Houston, Texas.



--------------------------------------------------------------------------------

(c) Costs. To the extent permitted by law, the Company shall pay or reimburse
any reasonable expenses, including reasonable attorney’s fees, the Employee
incurs as a result of any Employment Matter, provided, however, that if in any
such arbitration proceeding, litigation proceeding or other legal action, the
arbitrator or court determines that the Employee has presented or defended any
issue in such proceeding or action in bad faith, such arbitrator or court, as
the case may be, may allocate the portion of such costs and expenses relating to
such issue between the Company and the Employee in any other manner deemed fair,
equitable and reasonable by such arbitrator or court; provided further, however,
that in no event shall the Employee be required to reimburse the Company for any
of the Company’s costs and expenses relating to any such proceeding or action.

(d) Interest. If any payment under this Agreement is delayed as a result of an
Employment Matter, upon final resolution of such matter it shall be paid
together with interest at the applicable federal rate.

(e) Payments Pending Resolution. The Company shall continue to make the
payments, and provide the benefits, specified in Section 2(b) and 2(c) pending
the resolution of any Employment Matter; provided, however, that the payment of
the Annual Payments under Section 2(b)(iii) may be suspended pending resolution
of any matter involving the Employee’s breach or purported breach of Section 7.

10. Miscellaneous.

(a) The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by Zions Bancorporation and the
parties hereto or their respective successors and legal representatives.

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

If to the Employee, at the Employee’s address last shown on the Company’s
records.

If to the Company:

Independence Merger Company, Inc.

Attention: Thomas E. Laursen

One South Main Street, Suite 1134

Salt Lake City, Utah

Telecopy Number: (801) 844-8502



--------------------------------------------------------------------------------

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d) The Company may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

(e) The Employee’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Employee or the Company may have hereunder, including, without limitation, the
right of the Employee to terminate employment for Good Reason pursuant to
Section 3(c) or the Company’s right to terminate the Employee for Cause pursuant
to Section 3(b), shall not be deemed to be a waiver of such provision or right
or any other provision or right of this Agreement.

(f) From and after the Effective Date, this Agreement shall supersede any other
employment, severance or change in control agreement between the parties,
including, without limitation, the Change in Control Agreement between the
Employee and the Seller dated July 15, 2002 (and the Employee shall not be
eligible for severance benefits under any plan, program or policy of the
Company). In the event the Merger Agreement is terminated pursuant to its terms,
this Agreement shall be null and void.

(g) Any reference to a Section herein is a reference to a section of this
Agreement unless otherwise stated.

(h) This Agreement is intended to comply with the requirements of Section 409A
of the Code (to the extent applicable) and the Company agrees to interpret,
apply and administer this Agreement in the least restrictive manner necessary to
comply with such requirements and without resulting in any diminution in the
value of payments or benefits to the Employee. To the extent that any payments
to be provided to the Employee under this Agreement result in the deferral of
compensation under Section 409A of the Code, and if the Employee is a “Key
Employee” as defined in Section 416(i) of the Code, then any such payments shall
instead be transferred to a rabbi trust (which shall be created by the Company,
on terms reasonably acceptable to the Employee, before the Effective Date) and
such amounts (together with earnings thereon in accordance with the terms of the
trust agreement) shall be transferred from the trust to the Employee upon the
earlier of (i) six months and one day after the Employee’s Termination Date or
(ii) any other date permitted under Section 409A(a)(2) and 409A(a)(3) of the
Code.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Employee has hereunto set the Employee’s hand and,
pursuant to the authorization from its Board, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

 

SCOTT J. MCLEAN

/s/ Scott J. McLean

INDEPENDENCE MERGER COMPANY, INC. By:  

/s/ Doyle L. Arnold

Name:   Doyle L. Arnold Title:   President



--------------------------------------------------------------------------------

Annex A

Section 12. Certain Additional Payments by the Company.

(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that (i) any payment or distribution by, or benefit from,
the Seller, the Company or any of their Affiliates to or for the benefit of the
Employee, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (any such payments, distributions or
benefits being individually referred to herein as a “Payment” and any two or
more of such payments, distributions or benefits being referred to herein as
“Payments”), would be subject to the excise tax imposed by Section 4999 of the
Code (such excise tax, together with any interest thereon, any penalties,
additions to tax, or additional amounts with respect to such excise tax, and any
interest in respect of such penalties, additions to tax or additional amounts,
being collectively referred herein to as the “Excise Tax”), and (ii) the
aggregate present value of the Payments that are subject to the excise tax
imposed by Section 4999 of the Code is equal to or greater than an amount equal
to the product of 345% multiplied by the Employee’s base amount (as determined
under Section 280G(b)(3)(A) of the Code), then this Section 12 shall be
applicable (and Section 13 shall not be applicable) and the Employee shall be
entitled to receive an additional payment or payments (individually referred to
herein as a “Gross-Up Payment” and any two or more of such additional payments
being referred to herein as “Gross-Up Payments”) in an amount such that after
payment by the Employee of all taxes (as defined in Section 12(k)) imposed upon
the Gross-Up Payment, the Employee retains an amount of such Gross-Up Payment
equal to the Excise Tax imposed upon the Payments. For purposes of this
Section 12, present value shall be determined in accordance with
Section 280G(d)(4) of the Code.

(b) Subject to the provisions of Section 12(c) through (i), any determination
(individually, a “Determination”) required to be made under this Section 12(b),
including whether a Gross-Up Payment is required and the amount of such Gross-
Up Payment, shall initially be made, at the Company’s expense, by nationally
recognized tax counsel mutually acceptable to the Company and the Employee (“Tax
Connsel’). Tax Counsel shall provide detailed supporting legal authorities,
calculations, and documentation both to the Company and the Employee within 15
business days of the termination of the Employee’s employment, if applicable, or
such other time or times as is reasonably requested by the Company or the
Employee. If Tax Counsel makes the initial Determination that no Excise Tax is
payable by the Employee with respect to a Payment or Payments, it shall furnish
the Employee with an opinion reasonably acceptable to the Employee that no
Excise Tax will be imposed with respect to any such Payment or Payments. The
Employee shall have the right to dispute any Determination (a “Dispute”) within
15 business days after delivery of Tax Counsel’s opinion with respect to such
Determination. The Gross-Up Payment, if any, as determined pursuant to such
Determination shall, at



--------------------------------------------------------------------------------

the Company’s expense, be paid by the Company to the Employee within five
business days of the Employee’s receipt of such Determination. The existence of
a Dispute shall not in any way affect the Employee’s right to receive the
Gross-Up Payment in accordance with such Determination. If there is no Dispute,
such Determination shall be binding, final and conclusive upon the Company and
the Employee, subject in all respects, however, to the provisions of
Section 12(c) through (i) below. As a result of the uncertainty in the
application of Sections 4999 and 280G of the Code, it is possible that Gross-Up
Payments (or portions thereof) which will not have been made by the Company
should have been made (“Gross-Up Underpayment”), and if upon any reasonable
written request from the Employee or the Company to Tax Counsel, or upon Tax
Counsel’s own initiative, Tax Counsel, at the Company’s expense, thereafter
determines that the Employee is required to make a payment of any Excise Tax or
any additional Excise Tax, as the case may be, Tax Counsel shall, at the
Company’s expense, determine the amount of the Gross-Up Underpayment that has
occurred and any such Gross-Up Underpayment shall be promptly paid by the
Company to the Employee.

(c) The Company shall defend, hold harmless, and indemnify the Employee on a
fully grossed-up after tax basis from and against any and all claims, losses,
liabilities, obligations, damages, impositions, assessments, demands, judgments,
settlements, costs and expenses (including reasonable attorneys’, accountants’,
and experts’ fees and expenses) with respect to any tax liability of the
Employee resulting from any Final Determination (as defined in Section 12(j))
that any Payment is subject to the Excise Tax.

(d) If a party hereto receives any written or oral communication with respect to
any question, adjustment, assessment or pending or threatened audit,
examination, investigation or administrative, court or other proceeding which,
if pursued successfully, could result in or give rise to a claim by the Employee
against the Company under this Section 12 (“Claim”), including, but not limited
to, a claim for indemnification of the Employee by the Company under
Section 12(c), then such party shall promptly notify the other party hereto in
writing of such Claim (“Tax Claim Notice”).

(e) If a Claim is asserted against the Employee (“Employee Claim”), the Employee
shall take or cause to be taken such action in connection with contesting such
Employee Claim as the Company shall reasonably request in writing from time to
time, including the retention of counsel and experts as are reasonably
designated by the Company (it being understood and agreed by the parties hereto
that the terms of any such retention shall expressly provide that the Company
shall be solely responsible for the payment of any and all fees and
disbursements of such counsel and any experts) and the execution of powers of
attorney, provided, that:

(i) within 30 calendar days after the Company receives or delivers, as the case
may be, the Tax Claim Notice relating to such Employee Claim (or such earlier
date that any payment of the taxes claimed is due from the Employee, but in no



--------------------------------------------------------------------------------

event sooner than five calendar days after the Company receives or delivers such
Tax Claim Notice), the Company shall have notified the Employee in writing
(“Election Notice”) that the Company does not dispute its obligations
(including, but not limited to, its indemnity obligations) under this Agreement
and that the Company elects to contest, and to control the defense or
prosecution of, such Employee Claim at the Company’s sole risk and sole cost and
expense; and

(ii) the Company shall have advanced to the Employee on an interest-free basis,
the total amount of the tax claimed in order for the Employee, at the Company’s
request, to pay or cause to be paid the tax claimed, file a claim for refund of
such tax and, subject to the provisions of the last sentence of Section 12(g),
sue for a refund of such tax if such claim for refund is disallowed by the
appropriate taxing authority (it being understood and agreed by the parties
hereto that the Company shall only be entitled to sue for a refund and the
Company shall not be entitled to initiate any proceeding in, for example, United
States Tax Court) and shall indemnify and hold the Employee harmless, on a fully
grossed-up after tax basis, from any tax imposed with respect to such advance or
with respect to any imputed income with respect to such advance; and

(iii) the Company shall reimburse the Employee for any and all costs and
expenses resulting from any such request by the Company and shall indemnify and
hold the Employee harmless, on fully grossed-up after-tax basis, from any tax
imposed as a result of such reimbursement.

(f) Subject to the provisions of Section 12(e) hereof, the Company shall have
the right to defend or prosecute, at the sole cost, expense and risk of the
Company, such Employee Claim by all appropriate proceedings, which proceedings
shall be defended or prosecuted diligently by the Company to a Final
Determination; provided, however, that (i) the Company shall not, without the
Employee’s prior written consent, enter into any compromise or settlement of
such Employee Claim that would adversely affect the Employee, (ii) any request
from the Company to the Employee regarding any extension of the statute of
limitations relating to assessment, payment, or collection of taxes for the
taxable year of the Employee with respect to which the contested issues involved
in, and amount of, the Employee Claim relate is limited solely to such contested
issues and amount, and (iii) the Company’s control of any contest or proceeding
shall be limited to issues with respect to the Employee Claim and the Employee
shall be entitled to settle or contest, in his sole and absolute discretion, any
other issue raised by the Internal Revenue Service or any other taxing
authority. So long as the Company is diligently defending or prosecuting such
Employee Claim, the Employee shall provide or cause to be provided to the
Company any information reasonably requested by the Company that relates to such
Employee Claim, and shall otherwise cooperate with the Company and its
representatives in good faith in order to contest effectively such Employee
Claim. The Company shall keep the Employee informed of all developments and
events relating to any such Employee Claim (including, without



--------------------------------------------------------------------------------

limitation, providing to the Employee copies of all written materials pertaining
to any such Employee Claim), and the Employee or his authorized representatives
shall be entitled, at the Employee’s expense, to participate in all conferences,
meetings and proceedings relating to any such Employee Claim.

(g) If, after actual receipt by the Employee of an amount of a tax claimed
(pursuant to an Employee Claim) that has been advanced by the Company pursuant
to Section 12(e)(ii) hereof, the extent of the liability of the Company
hereunder with respect to such tax claimed has been established by a Final
Determination, the Employee shall promptly pay or cause to be paid to the
Company any refund actually received by, or actually credited to, the Employee
with respect to such tax (together with any interest paid or credited thereon by
the taxing authority and any recovery of legal fees from such taxing authority
related thereto), except to the extent that any amounts are then due and payable
by the Company to the Employee, whether under the provisions of this Agreement
or otherwise. If, after the receipt by the Employee of an amount advanced by the
Company pursuant to Section 12(e)(ii), a determination is made by the Internal
Revenue Service or other appropriate taxing authority that the Employee shall
not be entitled to any refund with respect to such tax claimed and the Company
does not notify the Employee in writing of its intent to contest such denial of
refund prior to the expiration of 30 days after such determination, then such
advance shall be forgiven and shall not be required to be repaid and the amount
of such advance shall offset, to the extent thereof, the amount of any Gross-Up
Payments and other payments required to be paid hereunder.

(h) With respect to any Employee Claim, if the Company fails to deliver an
Election Notice to the Employee within the period provided in Section 12(e)(i)
hereof or, after delivery of such Election Notice, the Company fails to comply
with the provisions of Sections 12(e)(ii) and (e)(iii) and (f) hereof, then the
Employee shall at any time thereafter have the right (but not the obligation),
at his election and in his sole and absolute discretion, to defend or prosecute,
at the sole cost, expense and risk of the Company, such Employee Claim. The
Employee shall have full control of such defense or prosecution and such
proceedings, including any settlement or compromise thereof. If requested by the
Employee, the Company shall cooperate, and shall cause its Affiliates to
cooperate, in good faith with the Employee and his authorized representatives in
order to contest effectively such Employee Claim. The Company may attend, but
not participate in or control, any defense, prosecution, settlement or
compromise of any Employee Claim controlled by the Employee pursuant to this
Section 12(h) and shall bear its own costs and expenses with respect thereto. In
the case of any Employee Claim that is defended or prosecuted by the Employee,
the Employee shall, from time to time, be entitled to current payment, on a
fully grossed-up after tax basis, from the Company with respect to costs and
expenses incurred by the Employee in connection with such defense or
prosecution.



--------------------------------------------------------------------------------

(i) In the case of any Employee Claim that is defended or prosecuted to a Final
Determination pursuant to the terms of this Section 12(i), the Company shall
pay, on a fully grossed-up after tax basis, to the Employee in immediately
available funds the full amount of any taxes arising or resulting from or
incurred in connection with such Employee Claim that have not theretofore been
paid by the Company to the Employee, together with the costs and expenses, on a
fully grossed-up after tax basis, incurred in connection therewith that have not
theretofore been paid by the Company to the Employee, within ten calendar days
after such Final Determination. In the case of any Employee Claim not covered by
the preceding sentence, the Company shall pay, on a fully grossed-up after tax
basis, to the Employee in immediately available funds the full amount of any
taxes arising or resulting from or incurred in connection with such Employee
Claim at least ten calendar days before the date payment of such taxes is due
from the Employee, except where payment of such taxes is sooner required under
the provisions of this Section 12(i), in which case payment of such taxes (and
payment, on a fully grossed-up after tax basis, of any costs and expenses
required to be paid under this Section 12(i)) shall be made within the time and
in the manner otherwise provided in this Section 12(i).

(j) For purposes of this Agreement, the term “Final Determination” shall mean
(A) a decision, judgment, decree or other order by a court or other tribunal
with appropriate jurisdiction, which has become final and non-appealable; (B) a
final and binding settlement or compromise with an administrative agency with
appropriate jurisdiction, including, but not limited to, a closing agreement
under Section 7121 of the Code; (C) any disallowance of a claim for refund or
credit in respect to an overpayment of tax unless a suit is filed on a timely
basis; or (D) any final disposition by reason of the expiration of all
applicable statutes of limitations.

(k) For purposes of this Agreement, the terms “tax” and “taxes” mean any and all
taxes of any kind whatsoever (including, but not limited to, any and all Excise
Taxes, income taxes, and employment taxes), together with any interest thereon,
any penalties, additions to tax, or additional amounts with respect to such
taxes and any interest in respect of such penalties, additions to tax, or
additional amounts.

(l) For purposes of this Agreement, the terms “Affiliate” and “Affiliates” mean,
when used with respect to any entity, individual, or other person, any other
entity, individual, or other person which, directly or indirectly, through one
or more intermediaries controls, or is controlled by, or is under common control
with such entity, individual or person.

Section 13. Reduction of Payments in Certain Circumstances.

(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that (i) any Payment would be subject to the excise tax
imposed by Section 4999 of the Code, and (ii) the aggregate present value of the
Payments that



--------------------------------------------------------------------------------

are subject to the excise tax imposed by Section 4999 of the Code is less than
an amount equal to the product of 345% multiplied by the Employee’s base amount
(as determined under Section 280G(b)(3)(A} of the Code), then this Section 13
shall be applicable (arid Section 12 shall not be applicable) and the aggregate
present value of amounts payable or distributable to or for the benefit of the
Employee pursuant to this Agreement (such payments or distributions pursuant to
this Agreement are hereinafter referred to as”Agreement Payments”) shall be
reduced to the Reduced Amount. The “Reduced Amount” shall be an amount expressed
in present value which maximizes the aggregate present value of Agreement
Payments without causing any Payment to be subject to the excise tax imposed by
Section 4999 of the Code. Anything to the contrary notwithstanding, if me
Reduced Amount is zero and it is determined further that any Payment which is
not an Agreement Payment will nevertheless be subject to the excise tax imposed
by Section 4999 of the Code, then the aggregate present value of Payments which
are not Agreement Payments shall also be reduced (but not below zero) to an
amount expressed in present value which maximizes the aggregate present value of
Payments without causing any Payment to be subject to the excise tax imposed by
Section 4999 of the Code. For purposes of this Section 13, present value shall
be determined in accordance with Section 280G(d)(4) of the Code.

(b) All determinations required to be made under this Section 13 shall be made
by Tax Counsel, which shall provide detailed supporting calculations both to the
Company and the Employee within fifteen (15) days after the termination of the
Employee’s employment (or such earlier or other time as is requested by the
Company) and an opinion to the Employee that he has substantial authority not to
report any excise tax imposed under section 4999 of the Code on his federal
income tax return with respect to any Payments (as eliminated or reduced, if
applicable, under such initial determination). Any such determination by Tax
Counsel shall be binding upon the Company and the Employee. If the Agreement
Payments are to be eliminated or reduced under such initial determination, the
Employee shall determine which and how much of the Agreement Payments or
Payments, as the case may be, shall be eliminated or reduced consistent with the
requirements of this Section 13, provided that, if the Employee does not make
such determination within ten (10) days of the receipt of the calculations made
by Tax Counsel, the Company shall elect which and how much of the Agreement
Payments or Payments, as the case may be, shall be eliminated or reduced
consistent with the requirements of this Section 13 and shall notify the
Employee promptly of such election. Within five (5) days thereafter, the Company
shall pay to or distribute to or for the benefit of the Employee such amounts as
are then due to the Employee under this Agreement.

(c) As a result of the uncertainty in the application of Section 280G of the
Code at the time of the initial determination by Tax Counsel hereunder, it is
possible that Agreement Payments or Payments, as the case may be, will have been
made by the Company which should not have been made (“Overpayment”) or that
additional Agreement Payments or Payments, as the case may



--------------------------------------------------------------------------------

be, which will not have been made by the Company could have been made
(“Underpayment”), in each case, consistent with the calculations required to be
made hereunder. In the event that Tax Counsel, based upon the assertion of a
deficiency by the Internal Revenue Service against the Employee which Tax
Counsel believes has a high probability of success determines that an
Overpayment has been made, any such Overpayment paid or distributed by the
Company to or for the benefit of the Employee shall be treated for all purposes
as a loan ab initio to the Employee which the Employee shall repay to the
Company together with interest at the applicable federal rate provided for in
Section 1274(d) of the Code; provided, however, that no such loan shall be
deemed to have been made and no amount shall be payable by the Employee to the
Company if and to the extent such deemed loan and payment would not either
reduce the amount on which the Employee is subject to tax under Section 1 and
Section 4999 of the Code or generate a refund of such taxes. If upon any
reasonable written request from the Employee or the Company to Tax Counsel, or
upon Tax Counsel’s own initiative, Tax Counsel, at the Company’s expense and
based upon controlling precedent or other substantial authority, determines that
an Underpayment has occurred, any such Underpayment shall be promptly paid by
the Company to or for the benefit of the Employee together with interest at the
applicable federal rate provided for in Section 1274(d) of the Code.